Citation Nr: 1824726	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  17-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

2. Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to June 1972, and from July 1972 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In correspondence received in April 2017, the Veteran's attorney requested 90 days from the receipt of the claims file to submit additional evidence and argument.  In September 2017, the Veteran's attorney was provided with the claims file.  In October 2017, the Veteran's attorney waived any remaining time requested and asked the Board to issue a decision as soon as possible.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1. The weight of the evidence shows that, on a facts-found basis, the Veteran was exposed to herbicide agents while serving at the Royal Thai Air Force Base in Udorn, Thailand. 

2. The Veteran is diagnosed with Parkinson's disease that has manifested to a degree of 10 percent or more, and there is no evidence to rebut the presumption that the disease was related to his herbicide exposure during active service.

3. The Veteran is diagnosed with ischemic heart disease which has manifested to a degree of 10 percent or more, and there is no evidence to rebut the presumption that the disease was related to his herbicide exposure during active service.


CONCLUSIONS OF LAW

1. The Veteran's Parkinson's disease is presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The Veteran's ischemic heart disease is presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).

VA regulations further provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 are also satisfied.  38 C.F.R. § 3.309 (e).  To warrant service connection based on herbicide exposure, ischemic heart disease and Parkinson's disease must have manifested to a degree of at least 10 percent at any time after service.  38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e). 

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  See VA Adjudication Procedure Manual, M21-1, Part IV.ii.1.H.5.  As such, herbicide exposure should be conceded on a facts found or direct basis if a veteran served in the Air Force in Thailand during the Vietnam era at one of the listed bases, including the Udorn Royal Thai Air Force Base (RTAFB), as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  M21-1, Part IV.ii.1.H.5.b. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has contended that he developed Parkinson's disease and ischemic heart disease as result of herbicide exposure during his service at the Udorn RTAFB.  In an affidavit dated February 2017, the Veteran reported that he worked as an Air Traffic Control Officer during his service there, and that he was exposed to herbicides while traveling throughout the base and to the flight line, which was located near the end of the flight line.

The Veteran's medical records confirm that he is diagnosed with Parkinson's disease and ischemic heart disease.  In a May 2014 letter, the Veteran's private physician, Dr. J.J. (initials used to protect privacy), who practices in the neurology department, noted that the Veteran had a definite diagnosis of Parkinson's disease because he was recently shown to be Sinemet responsive.  A 2008 discharge report from St. Joseph Hospital noted that the Veteran had a diagnosis of myocardial infarction.  In addition, February 2015 VA examinations confirmed the Veteran's diagnosis of Parkinson's disease and noted that the Veteran also had diagnoses of myocardial infarction, atherosclerotic cardiovascular disease, and coronary artery disease, which are all recognized to as ischemic heart disease.  See 38 C.F.R. § 3.309(e).  Thus, the dispositive issue is whether the Veteran was exposed to herbicides during his active military service.

The Veteran's service personnel records reflect that he served as a base flight facilities officer in the 1973d Communications Squadron during his service at the Udorn RTAFB.  In a November 1971 performance report, the Veteran's commander noted that he had assumed the role of commander during his absences, which required him to effect coordination with base officials and manage the large and widely dispersed communications squadron.  The Veteran has consistently reported that his duties at the Udorn RTAFB required him to routinely work near the perimeter of the base.  See Layno v. Brown, 6 Vet. App. at 469; 38 C.F.R. § 3.159 (a)(2).  Moreover, the Board finds no reason to doubt the credibility of the Veteran's statements.  In this regard, the Veteran's reported duties are consistent with the circumstances of his service and there is nothing in the record that contradicts his statements that he performed duties near the perimeter of the air force base.

The Board notes that the December 2016 Statement of the Case (SOC) indicated that the Joint Services Records Research Center (JSRRC) determined that the Veteran was not exposed to Agent Orange during his service in Thailand.  The record does not contain any memorandum from the JSSRC regarding the Veteran's exposure to herbicides.  The only memorandum referenced in the evidence section of the SOC is a Memorandum of Record, pertaining to herbicide use in Thailand during the Vietnam era.  This memorandum does not contain any specific finding with regard to the Veteran's exposure to herbicides.

The record does contain a JSRRC request form, although it is unclear whether this was ever provided to the Veteran.  Regardless, this step is unnecessary in this case given that the evidence reflects that the Veteran served at the Udorn RTAFB near the air base perimeter as shown by his performance evaluation reports and his credible lay statements.  M21-1, Part IV.ii.1.H.5.b. 

Based on the foregoing, the Board finds that the weight of the evidence shows that the Veteran was exposed to herbicides while stationed at the Udorn RTAFB. Accordingly, service connection for Parkinson's disease and ischemic heart disease on a presumptive basis is warranted.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).


ORDER

Service connection for Parkinson's disease, to include as due to herbicide exposure, is granted.

Service connection for ischemic heart disease, to include as due to herbicide exposure, is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


